COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges Beales and White
              Argued at Richmond, Virginia


              MICHAEL ANTHONY BAUBLITZ
                                                                              MEMORANDUM OPINION* BY
              v.     Record No. 0838-21-2                                     JUDGE RANDOLPH A. BEALES
                                                                                  SEPTEMBER 20, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF LANCASTER COUNTY
                                             R. Michael McKenney, Judge

                               Michael L. Donner, Sr. (Setliff Law, P.C., on briefs), for appellant.

                               Virginia B. Theisen, Senior Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     The Circuit Court of Lancaster County convicted Michael Anthony Baublitz (“Baublitz”) of

              unlawfully shooting at an occupied building. On appeal, Baublitz argues that the trial court erred by

              convicting him as a principal in the second degree because it did not convict his co-defendant and

              brother, Christopher Baublitz, as a principal in the first degree. He also argues that the evidence

              was insufficient to demonstrate that he acted as a principal in the second degree.

                                                         BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, [as] the prevailing party at trial.” Gerald v.

              Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

              (2016)). Sometime before 7:00 a.m. on November 14, 2019, Baublitz and his brother parked

              separate vehicles on Telece Green’s property in Lancaster County. Green told the brothers that they


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
could park on his land, and he saw both men carry firearms as they walked toward a field owned by

the Tides Inn. A few moments later, Green heard three gunshots. Green testified that he then soon

heard the sound of the brothers’ vehicles starting and that Baublitz and his brother “left right away”

after the gunshots.

        Diedra Dunnaway lived in a house across a large field from Green’s property. Around

6:45 a.m., Dunnaway stated that she had heard a gunshot and testified that “it hit my house so hard

until my windows vibrated.” Dunnaway ran to check on her son in the living room, where she saw

that her glass storm door had been shattered and there was a hole in her front door. Dunnaway

called 911. Dunnaway said that she then heard two additional shots fired after the shot that had hit

her house, but only one of the three shots had actually hit her house. Dunnaway took photos of the

hole in the door that were introduced into evidence at Baublitz’s trial.

        Lancaster County Deputy Sheriff Anne Phelps drove to Dunnaway’s house and removed a

metal projectile that was lodged in her front door. Phelps gave the projectile to Department of

Wildlife Resources Officer Tyler Bumgardner, who recognized it as a .50 caliber muzzle-loaded

bullet. Bumgardner testified that he went to Green’s house, and Green told him that he had heard

three shots fired that day. After speaking with Green, Bumgardner testified that he considered

Baublitz and his brother as the suspects.

        Deputy Sheriff Phelps, Officer Bumgardner, and Officer Kramer searched the field and

woods across the street from Dunnaway’s house using a police dog trained to detect gunpowder

from recently fired firearms. Bumgardner testified that he found two hunting blinds in that area. He

also found an orange scent bomb used to attract deer to a location, three “gas check seals,”1 and




        1
         Bumgardner testified that a “gas check seal” ensures sufficient pressure builds inside
the barrel of a muzzle-loaded firearm to force the projectile “out of the barrel.” And that a “gas
check seal” travels out of the barrel in the direction of the projectile, but not as far.
                                                 -2-
fresh footprints in the mud that were still wet. The dog alerted to freshly fired gunpowder odor on

the gas check seals.

        After searching the field and woods, Officers Bumgardner and Kramer drove to Baublitz’s

home with the police dog. Officer Bumgardner testified that Baublitz told them that he had been

hunting with his brother earlier that morning and had shot at a deer with his crossbow. However,

when Officer Kramer told Baublitz that the dog would alert to the presence of any recently fired

gunpower, Baublitz informed the officers that he had actually been hunting with a firearm instead.

Baublitz led the officers to his attic, where he had hidden a still-loaded .50 caliber muzzleloader

rifle under some insulation. Baublitz also showed the officers the ammunition he used, which

Bumgardner described as having a similar “size, shape, color, and description” to the projectile

removed from Dunnaway’s door (and the gas check seals found in the field). Officer Bumgardner

testified that Michael Baublitz told him (and later wrote in a written statement) that his brother

Christopher Baublitz had shot at—but missed—a deer that morning. Appellant Michael Baublitz

also wrote in his statement that “someone else took a shot at” the deer and that twenty minutes later

Baublitz himself took a shot at a deer.

        After speaking with appellant Michael Baublitz, Officers Bumgardner and Kramer went to

see Christopher Baublitz at his home. Bumgardner testified that Christopher Baublitz stated that he

had been hunting with his brother Michael Baublitz (after parking on Green’s property that

morning) and had used a .50 caliber muzzleloader. Christopher Baublitz produced both a .50

caliber muzzleloader and a document purportedly signed by the Tides Inn manager, Stuart Barwise,

giving Christopher permission to hunt on its property. By the time of trial, Barwise had died, but

Susan Williamson, the director of rooms at the Tides Inn, testified that she had co-signed hundreds

of documents with Barwise over the years and that the signature on brother Christopher Baublitz’s

document was actually not Barwise’s signature.

                                                 -3-
        Officer Bumgardner testified that a projectile fired from “an average .50 caliber

muzzleloader” would drop “five to seven feet” after moving in the air 400 yards—the approximate

distance from the location from which the shot was fired to Dunnaway’s front door. Bumgardner

submitted Baublitz’s and his brother’s muzzleloaders and the projectile recovered from Dunnaway’s

door to the Virginia Department of Forensic Science. Forensic analysis revealed that the projectile

was consistent with the brothers’ firearms and had similar characteristics as would be produced if it

had been shot through either of the firearms. Therefore, the report could not conclusively determine

which firearm shot the bullet that went into Dunnaway’s door.

        After the close of all the evidence,2 the trial court found that “Michael Baublitz has zero

credibility. Didn’t tell the truth, evidently, he couldn’t tell the truth. Finally consents, feels

some guilt about what goes on, and gives up the gun.” The trial court then determined “beyond a

reasonable doubt the only two people shooting in the vicinity of Ms. Dunnaway’s home were

Michael Baublitz and Christopher Baublitz.” The trial court, despite its inability to determine

which of the two Baublitz brothers fired the shot that actually hit Ms. Dunnaway’s front door

“without having to speculate,” found that each brother acted “as a principal in the second degree to

the other’s conduct.” Accordingly, the trial court convicted both Baublitz and his brother

Christopher Baublitz of unlawfully shooting at an occupied building.

        Michael Baublitz now appeals his conviction to this Court.

                                                ANALYSIS

        In his first assignment of error, Baublitz argues that the trial court “erred in convicting

Michael Baublitz of violating Va. Code § 18.2-279 as a principal in the second degree under

Indictment CR20-125.” In his second assignment of error, Baublitz contends that the trial court

erred in convicting him “because the Circuit Court had to, yet failed to, find first that


        2
            The trial court tried the brothers as co-defendants in a joint trial.
                                                    -4-
co-defendant Christopher Baublitz was a principal in the first degree of the underlying

substantive offense before convicting Michael Baublitz as a principal in the second degree.” In

his third assignment of error, Baublitz argues that the trial court erred in convicting him “because

the evidence was insufficient as a matter of law for the Circuit Court to find that Michael

Baublitz was present, aiding, and abetting, any crime committed by any principle [sic] in the first

degree.”

       However, Baublitz concedes in his opening brief that his “counsel did not make any

argument to the Circuit Court that encompasses the errors assigned here.” At his trial, Baublitz

did not move to strike at the conclusion of the evidence. After the trial court convicted Baublitz,

he did not move to set aside the verdict or otherwise challenge the evidence. On appeal, Baublitz

instead “is asking the Court to consider the ends-of-justice exception to the contemporaneous

objection rule to consider this appeal.”3

       “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable this Court to attain the ends of justice.” Rule 5A:18. “Rule 5A:18 requires a

litigant to make timely and specific objections, so that the trial court has ‘an opportunity to rule

intelligently on the issues presented, thus avoiding unnecessary appeals and reversals.’” Brown

v. Commonwealth, 279 Va. 210, 217 (2010) (quoting West v. Commonwealth, 43 Va. App. 327,

337 (2004)).

       “The ‘ends-of-justice’ exception to Rule 5A:18 is ‘narrow and is to be used sparingly.’”

Melick v. Commonwealth, 69 Va. App. 122, 146 (2018) (quoting Pearce v. Commonwealth, 53


       3
         Baublitz also conceded at oral argument before this Court that his three assignments of
error were not preserved in the trial court. This Court appreciates the candor of Baublitz’s
counsel in stating that all of the assignments of error are not preserved as “[s]uch candor by
counsel embodies the ethical duties expected of a legal advocate and is held in high esteem.”
Nimety v. Commonwealth, 66 Va. App. 432, 436 n.3 (2016).
                                                 -5-
Va. App. 113, 123 (2008)). “In order to avail oneself of the exception, a defendant must

affirmatively show that a miscarriage of justice has occurred, not that a miscarriage might have

occurred.” Redman v. Commonwealth, 25 Va. App. 215, 221 (1997) (emphasis in original).

       “[W]hen an appellant raises a sufficiency of the evidence argument for the first time on

appeal, the standard is higher than whether the evidence was insufficient.” Brittle v.

Commonwealth, 54 Va. App. 505, 514 (2009). This Court “cannot consider the merits of every

improperly preserved sufficiency of the evidence appeal unless there is some reason beyond

mere insufficiency that invokes the ends-of-justice exception.” Id. “Any other rule would

obliterate our rules requiring a motion to strike.” Id. Therefore, “[i]n order to show that a

miscarriage of justice has occurred, thereby invoking the ends-of-justice exception, the appellant

must demonstrate that he or she was convicted for conduct that was not a criminal offense or the

record must affirmatively prove that an element of the offense did not occur.” Redman, 25

Va. App. at 221-22 (emphasis in original).

       Here, Baublitz has not demonstrated that he was “convicted for conduct that was not a

criminal offense” and the record does not “affirmatively prove that an element of the offense did

not occur.” Id. at 222. Baublitz was convicted under Code § 18.2-279, which states in pertinent

part,“[i]f any person” “unlawfully” “shoots at . . . or against any dwelling house or other building

when occupied,” he “is guilty of a Class 6 felony.”

               [T]o sustain a conviction under Code § 18.2-279, the
               Commonwealth need not prove that the defendant had the specific
               intent to shoot at or against a particular building. Rather, the
               evidence need only show that a defendant who unlawfully
               discharges a firearm knew or should have known that an occupied
               building or buildings were in his line of fire.”

Ellis v. Commonwealth, 281 Va. 499, 506 (2011). The Supreme Court has defined a principal in

the second degree as follows:



                                                -6-
               A principal in the second degree, or an aider or abettor as he is
               sometimes termed, is one who is present, actually or
               constructively, assisting the perpetrator in the commission of the
               crime. In order to make a person a principal in the second degree
               actual participation in the commission of the crime is not
               necessary. The test is whether or not he was encouraging, inciting,
               or in some manner offering aid in the commission of the crime. If
               he was present lending countenance, or otherwise aiding while
               another did the act, he is an aider and abettor or principal in the
               second degree.

Thomas v. Commonwealth, 279 Va. 131, 156 (2010) (quoting Muhammad v. Commonwealth,

269 Va. 451, 482 (2005)). While required under an ends-of-justice analysis, the record in this

case certainly does not affirmatively show that Baublitz was convicted of conduct that was not a

criminal offense because violating Code § 18.2-279 as a principal in the second degree is indeed

a criminal offense. See Fleming v. Commonwealth, 13 Va. App. 349, 350 (1991) (upholding the

appellant’s conviction “as a principal in the second degree for unlawfully shooting a firearm at

an occupied dwelling, in violation of Code § 18.2-279”).

       In addition, the record on appeal before us certainly does not affirmatively show that an

element of the offense did not occur. The evidence demonstrates that (1) Baublitz had a loaded

.50 caliber rifle that he had recently fired, that (2) a .50 caliber bullet was found lodged in the

front door of Dunnaway’s house, which was only about four hundred yards away from where

Baublitz said he had actually just fired his gun, that (3) the brothers reportedly left right away

after the last shot was fired, that (4) Baublitz originally said that he only used a crossbow in deer

hunting that morning but soon changed his story and admitted to the police that he had used and

fired his rifle (after learning that a police dog that was present at his house would alert on a

recently fired firearm), and that (5) Baublitz then took police to his attic where he had hidden the

still-loaded firearm behind some insulation—after having quickly returned home after he and his

brother had fired shots while apparently trespassing on the field owned by the Tides Inn. While

the trial court did not determine who fired the actual shot that hit Dunnaway’s front door,
                                                 -7-
Baublitz admitted that both he and his brother fired their guns once while on the Tides Inn

property. Consequently, the record does not affirmatively prove that an element of the crime of

unlawfully shooting at an occupied building is missing here. See Redman, 25 Va. App. at 222.

       Furthermore, the trial court’s finding that the evidence failed to prove which of the

Baublitz brothers was the one who fired the shot that hit Dunnaway’s door does not affirmatively

prove that an element of the offense did not occur—or that Baublitz was convicted for conduct

that was not a criminal offense. The record certainly demonstrates that both Baublitz and his

brother fired a bullet from their rifles, and one of those bullets hit the front door of Dunnaway’s

home. Therefore, the record before us on appeal supports the trial court’s finding that Michael

Baublitz was indeed a principal in the second degree, and consequently, supports the trial court’s

conviction of Baublitz for violating Code § 18.2-279 as a principal in the second degree—and

likewise supports that he could still be punished as if he were a principal in the first degree.

Code § 18.2-18 (“In the case of every felony, every principal in the second degree . . . may be

indicted, tried, convicted and punished in all respects as if a principal in the first degree.”). In

short, the evidence does not demonstrate that Baublitz was convicted of something that was

simply not a criminal offense—or that an element of the crime of which he was convicted was

missing. See Harrison and Pollard v. Commonwealth, 210 Va. 168, 172 (1969) (“the evidence

was sufficient to establish that Harrison either committed the robbery himself or acted in concert

with Pollard in its commission, and hence was sufficient to support the verdict of the jury”); see

also Fitzgerald v. Commonwealth, 227 Va. 171, 175 (1984) (“[I]t is immaterial whether

Fitzgerald actually cashed the checks, or whether they were forged by one person, endorsed by

Fitzgerald, and cashed by the forger or by a third person. Fitzgerald’s participation in the

concerted action, and his fraudulent intent, are sufficiently supported by the evidence and we

will, accordingly, affirm the convictions.”).

                                                 -8-
       For these reasons, this Court cannot invoke the ends-of-justice exception to Rule 5A:18

for any of Baublitz’s assignments of error—all of which he concedes are unpreserved—because

he has failed to meet his burden of demonstrating that an actual miscarriage of justice has

occurred, as required under an analysis using the ends-of-justice exception. See Brittle, 54

Va. App. at 517-18 (“This burden is nothing more than a common sense obligation on the part of

the appellant to point us to a particular place in the record that establishes his innocence; that is,

that he was convicted of a non-offense or that the record affirmatively establishes that an element

of the offense did not occur. Unless the appellant can point to such a place in the record, we are

left with no alternative other than to say that there was no miscarriage of justice.”). To do

otherwise would eviscerate this Rule of the Supreme Court that requires that an appellant’s

argument on appeal must be raised before the trial court—and not just be raised for the first time

on appeal.

                                           CONCLUSION

       For all of the foregoing reasons, this Court affirms the decision of the trial court.

                                                                                               Affirmed.




                                                 -9-